Exhibit 10.25

AMENDMENT NO. 1 TO NOTE

This Amendment No. 1 to Note is entered as of May 24, 2013 (this “Amendment”) by
and between Valeritas, Inc., a Delaware corporation (the “Issuer”) and WCAS
Capital Partners IV, L.P., a Delaware limited partnership (the “Holder”).

W I T N E S S E T H:

WHEREAS, reference is made to that certain Note dated as of September 8, 2011 by
the Issuer in favor of the Holder in the original principal amount of $5,000,000
(as amended, amended and restated, supplemented or modified, the “Note”);

WHEREAS, the Issuer and the Holder desire to amend the Note as set forth herein;

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Issuer and the Holder agree as follows:

1. Payment. The second paragraph of the Note (which commences with the words
“FOR VALUE RECEIVED”) is hereby deleted in its entirety and replaced with the
following:

FOR VALUE RECEIVED, the Issuer promises to pay to WCAS Capital Partners IV,
L.P., a Delaware limited partnership (“CP IV”). or a transferee thereof
(together with CP IV’s successors and transferees, the “Holder”), the aggregate
principal sum of Five Million U.S. Dollars (U.S. $5,000,000) on the Maturity
Date and to pay interest in kind (and not in cash) (each, an “Interest Payment”)
on the principal sum outstanding from time to time under this Note (the
“Outstanding Principal Amount”) in accordance with the terms herein. Interest on
this Note will accrue at the rate per annum equal to 12% and will be due and
payable in kind (and not in cash) and in arrears by automatically adding accrued
interest (the “PIK Interest”) to the Outstanding Principal Amount on each
June 30 and December 31 (each an “Interest Payment Date”), commencing with June
30, 2013; provided that all interest that was accrued and unpaid prior to May
24, 2013 shall be paid in full in cash on May 24, 2013. All PIK Interest added
to the Outstanding Principal Amount shall thereafter be included in the
Outstanding Principal Amount for all purposes hereunder. If the Issuer fails to
pay any Outstanding Principal Amount when due, at maturity, on redemption, upon
acceleration or otherwise (the amount of such payment, a “Payment Amount”), then
any portion of the Payment Amount shall bear interest at a rate per annum equal
to 14% (or, if less, the maximum interest rate then permitted by applicable law)
from the due date thereof (whether at maturity, upon acceleration or otherwise)
until paid in full in cash.

2. Article 1 (Definitions) of the Note is hereby amended as follows:

(a) The following new definitions are hereby inserted in the appropriate
alphabetical order:

“Capital Royalty Debt” means all Indebtedness of the Issuer arising under or in
connection with that certain Term Loan Agreement dated as of May 24, 2013 among
the Issuer, as borrower, the subsidiary guarantors from time to time party
thereto, Capital Royalty Partners II L.P., Capital Royalty Partners II –
Parallel Fund “A” L.P. and Parallel Investment Opportunities Partners II L.P.,
as lenders, as amended, amended and restated, supplemented or modified from time
to time.



--------------------------------------------------------------------------------

“PIK Interest” has the meaning set forth on the first page of this Note.

“Subordination Agreement” means the Subordination Agreement dated as of May 24,
2013 among the Holder, Capital Royalty Partners II L.P., Capital Royalty
Partners II – Parallel Fund “A” L.P. and Parallel Investment Opportunities
Partners II L.P. and the Issuer.

(b) The definition of “Senior Debt” is hereby deleted in its entirety and
replaced with the following:

“Senior Debt” means any Indebtedness of the Issuer or one of its Restricted
Subsidiaries permitted to be incurred under the terms of this Note (including,
without limitation, the Capital Royalty Debt), unless the instrument under which
such Indebtedness is incurred expressly provides that it is on a parity with or
subordinated in right of payment to this Note; provided, however, that Senior
Debt shall not include:

(A) accounts payable or any other obligations of the Issuer or a Restricted
Subsidiary to trade creditors created or assumed by the Issuer or a Restricted
Subsidiary in the ordinary course of business in connection with the obtaining
of materials or services (including guarantees thereof or instruments evidencing
such liabilities);

(B) any liability for U.S. Federal, state, local or other taxes owed or owing by
the Issuer or a Restricted Subsidiary;

(C) any obligation of the Issuer or a Restricted Subsidiary to any Subsidiary;
or

(D) any obligations with respect to any Equity Interests of the Issuer.

3. Section 6.01 (Limitations on Indebtedness) of the Note is hereby amended by
(a) deleting the “or” at the end of clause (g) therein, (b) deleting the “ . ”
at the end of clause (h) therein and inserting “; or” in lieu thereof and (c)
inserting the following new clause (i) in the appropriate alphabetical order:

(i) the Capital Royalty Debt.

4. The Note is amended by inserting the following new Article 21 in the
appropriate numerical order:

ARTICLE 21

SUBORDINATION

This Note is subject to the terms and conditions of the Subordination Agreement.
In the event of any conflict between any provision in this Note and a provision
in the Subordination Agreement, such provision of the Subordination Agreement
shall control. No right, power or remedy granted to the Holder hereunder or
under any document executed in connection with this Note shall be exercised by
the Holder in contravention of the Subordination Agreement

 

2



--------------------------------------------------------------------------------

5. Miscellaneous. Except as expressly provided in this Amendment, all of the
terms and conditions of the Note remain in full force and effect and are hereby
ratified. The amendments set forth herein are effective solely for the purposes
set forth herein and shall be limited precisely as written. Except as expressly
provided herein, this Amendment shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the Note, or
(ii) operate as a waiver or otherwise prejudice any right, power or remedy that
the Holder may now have or may have in the future under or in connection with
the Note, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Note”, “herein”,
“hereof” and words of like import shall mean the Note as amended hereby. This
Amendment shall be construed in connection with and as part of the Note. Section
captions used in this Amendment are for convenience only, and shall not affect
the construction of this Amendment. This Amendment shall be governed by and
construed in accordance with the law of the State of New York. Whenever possible
each provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Amendment
shall be prohibited by or invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

VALERITAS, INC. By:  

LOGO [g150397stamp672.jpg]

  Name:   Kristine Peterson   Title:   CEO

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

WCAS CAPITAL PARTNERS IV, L.P. By:  

WCAS CP IV Associates LLC,

its General Partner

By:  

 

  Name:   Title:

SIGNATURE PAGE TO WCAS NOTE AMENDMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

VALERITAS, INC. By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

WCAS CAPITAL PARTNERS IV, L.P. By:  

WCAS CP IV Associates LLC,

its General Partner

By:  

LOGO [g150397exlllpg005.jpg]

  Name: Jon Rather   Title:   Managing Member